On January 8, 1971, the court entered the following order:
This case comes before the court on plaintiff’s complaint and defendant’s motion, filed October 13,1970, to dismiss, to which plaintiff has not responded and the time for so doing pursuant to the Buies of the court has *1098expired. The case bas been considered in chambers without oral argument.
The complaint is in summary as follows: Plaintiff says that in 1964 he submitted to the defendant a proposal “to revolutionize” space and air travel by inaugurating a craft which does not utilize an engine or the conventional fuel, but will commute on the principle of magnetic fuel. Defendant refused to show interest. Plaintiff in 1966 filed a petition in. a Federal court which he withdrew because of threats by the United States attorney. In 1969 the defendant announced that the next maimed craft would be nuclear powered. Defendant’s action “embodies an illegal confiscation and utilization without authentic authorization of legal ownership”. Plaintiff requests payment of various items, total 2y2 billion.
Defendant’s motion to dismiss the complaint (petition) says the complaint does not state a claim on which the court can grant relief, either for a taldng or on a contract, express or implied. 28 U.S.C. §1491. The court agrees with defendant.
IT IS THEEEFOEE OEDEEED that defendant’s said motion to dismiss be and the same is granted and plaintiff’s complaint (petition) is dismissed as failing to state a claim within the jurisdiction of the court.
Bt the Court
(Sgd.) WlLSON CoweN Chibe Judge